GRAVES, Justice,
dissenting.
Respectfully, I must dissent. The Kentucky Bar Association desires to dismiss Counts III, VI, and VII and punish Respondent in accordance with his admitted guilt of Counts I, II, IV, and V. Given the evidence that Respondent padded his bill and did not return Rowe’s escrow money until forced to do so, dismissal of Counts III, VI, and VTI is not justified. This Court should instead resolve these issues to determine whether Respondent is guilty and deserving of greater punishment. If so, Rocky and Michelle Rowe are entitled to repayment of the money taken by Respondent.
Respondent’s tardiness in returning Rocky and Michelle Rowe’s money and the irregularities in Respondent’s bill he at the heart of the complaint against Respondent. The present arrangement, wherein Respondent gains the dismissal of the three more serious charges by admitting to the lesser counts, does not produce a just result. Not only does this decision leave the Rowes without a remedy for their loss, it also prevents further inquiry into events which could warrant a much stiffer penalty for Respondent. Respondent himself re*158quested that he be suspended for one year in return for dropping charges III, VI, and VII, perhaps because he knew that a close examination of the facts would result in greater punishment.
In their affidavit, the Rowes stated that they expected Respondent’s bill to be very close to $4,000. They were understandably alarmed when the bill proved to be more than twice that figure. Even more disconcerting were the charges for work done years before which were not included in any prior invoices up to that date. Given the delays and incompetence that Respondent has already admitted, it is more than probable that the Rowes’ claims are well-founded. Regardless of the positions of both the Kentucky Bar Association and Respondent, justice requires that this Court examine charges III, VI, and VII so that the Rowes will have a potential remedy and Respondent will receive his proper punishment.
Respondent’s actions have accelerated the decline in the public’s perception of the morality of lawyers, and have undermined the public confidence in the legal profession.
LAMBERT, C.J., and WINTERSHEIMER, J., join in this dissent.